IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KTMT NEWBURY, L.P.,                       : No. 537 MAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
TODD M. KRAUTHEIM,                        :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

and Application for Leave to File Responses Nunc Pro Tunc are DENIED.